Citation Nr: 1630925	
Decision Date: 08/03/16    Archive Date: 08/11/16

DOCKET NO.  11-21 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an extraschedular evaluation for degenerative joint disease (DJD) of the left ankle.

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel



INTRODUCTION

The Veteran served on active duty from May 1971 to September 1975.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an August 2010 rating decisions of Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied: (1) entitlement to a disability evaluation in excess of 10 percent prior to March 21, 2012, and a disability evaluation in excess of 40 percent from March 21, 2012, for dextroscoliosis with DJD, L5-S1, and (2) entitlement to a disability evaluation in excess of 20 percent for DJD of the left ankle.

In an August 2014 decision, the Board remanded the issue of an increased rating for dextroscoliosis with DJD, L5-S1, and denied the Veteran's claim for an increased rating for DJD of the left ankle.  The Veteran appealed the decision denying an increased evaluation for DJD of the left ankle to the U.S. Court of Appeals For Veterans Claims (Court).  In a March 2015 Joint Motion for Partial Vacatur and Remand, the Court partially vacated the August 2014 Board decision and remanded the claim for an extraschedular rating for DJD of the left ankle to the Board for further appellate review.

In a May 2015 decision, the Board denied an initial rating in excess of 10 percent prior to March 21, 2012, and in excess of 40 percent since, for dextroscoliosis with DJD, granted separate initial 10 percent disability ratings for neurological impairments of the right and left lower extremities and remanded the issue of entitlement to an extraschedular evaluation based on the combined effects of his service-connected disabilities.  Additionally, the Board also determined that consideration of entitlement to a TDIU was not warranted.

The Veteran subsequently filed a motion for reconsideration of the increased rating claims for his service-connected low back and left ankle disabilities which was denied by the Board in a July 2015 letter.

The Veteran then appealed the Board's May 2015 decision which determined that consideration of entitlement to a TDIU was not warranted to the Court.  In a June 2016 Joint Motion for Partial Vacatur and Remand, the Court partially vacated the May 2015 Board decision and remanded the claim for entitlement to a TDIU to the Board for further appellate review.

In September 2015, VA received the Veteran's claim for increased ratings for his service-connected dextroscoliosis with DJD, L5-S1 and left ankle disabilities.

In a March 2016 rating decision, the RO proposed to reduce the disability rating for his service-connected dextroscoliosis with DJD, L5-S1 with sciatic pain from a 40 percent rating to a 10 percent rating and also proposed to reduce the disability rating for his service-connected DJD left ankle disability from a 20 percent rating to a 10 percent rating.  Notably, these proposed reductions stemmed from the Veteran's September 2015 increased rating claims and therefore also encompass the propriety of the reduction claim.

In May 2016, the Veteran filed a notice of disagreement (NOD) regarding the March 2016 rating decision that addressed the issues of entitlement to increased ratings for dextroscoliosis with DJD, L5-S1 and DJD of the left ankle, to include propriety of reductions.  To date, the Agency of Original Jurisdiction (AOJ) has not yet issued a statement of the case (SOC).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.






	(CONTINUED ON NEXT PAGE)
REMAND

Following a review of the Veteran's claims file, the Board finds that further development is required prior to the adjudication of the claims of entitlement to an extraschedular evaluation for DJD of the left ankle and entitlement to a TDIU.
.
As noted above, the Board most recently remanded the matter of entitlement to an extraschedular evaluation for DJD of the left ankle in May 2015 for further development.  

The May 2015 remand noted that the reported interference with the Veteran's work due to flare-ups and use of assistive devices, including braces, crutches, a cane, and a wheelchair raised a question of whether the rating criteria reasonably describe the level and symptomatology of the Veteran's ankle and lumbar spine disabilities. Thus, it was unclear whether the Veteran's disability picture was contemplated by the rating schedule, and whether the assigned schedular evaluations were adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  As a result, the Board remanded the issue for consideration of whether the assignment of an extraschedular rating was warranted.  The Board specifically instructed the AOJ/AMC to readjudicate the issues of entitlement to an increased rating for a left ankle disability and a lumbar spine disability, on an extraschedular basis only.  The RO was also to determine if referral to the Director of Compensation Service for extraschedular consideration under 38 C.F.R. § 3.321(b) (1) was necessary.

As noted above, in a March 2016 rating decision, the RO proposed to reduce the disability rating for his service-connected dextroscoliosis with DJD, L5-S1 with sciatic pain from a 40 percent rating to a 10 percent rating and also proposed to reduce the disability rating for his service-connected DJD left ankle disability from a 20 percent rating to a 10 percent rating.

However, the issues of entitlement to an increased rating for a left ankle disability and a lumbar spine disability, on an extraschedular basis only have not been readjudicated.

As a result, there has not been compliance with the Board's May 2015 instructions.  The United States Court of Appeals for Veterans Claims has held that a remand confers on the veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Thus, the issue of entitlement to an extraschedular evaluation for DJD of the left ankle is once again being remanded to ensure compliance with the May 2015 remand directives.

Regarding the Veteran's claim for a TDIU, the Board notes that further development and adjudication of the Veteran's claims for increased ratings for his service-connected dextroscoliosis with DJD, L5-S1 and left ankle disabilities may provide evidence in support of his claim for TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless all issues have been considered).  

Notably, the Veteran's entitlement to TDIU depends, in part, on whether he has at least one service-connected disability rated at 60 percent, or a combined rating of at least 70 percent based on a rating of at least 40 percent for a single service-connected disability.  38 C.F.R. § 4.16 (2015).  Currently, the Veteran has a combined 60 percent disability rating but the referred increased rating claims for his service-connected dextroscoliosis with DJD, L5-S1 and left ankle disabilities potentially impact the combined rating.  As these matters are inextricably intertwined with the question of the Veteran's entitlement to TDIU, the Board finds that further development is warranted. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow her the opportunity to obtain and submit those records for VA review.

2.  The AOJ/AMC is to readjudicate the issue of entitlement to an increased rating for a left ankle disability and a lumbar spine disability, on an extraschedular basis only.  In accordance with the decision in Johnson v. McDonald, 762 F.3d 1363 (Fed. Cir. 2014), the RO should determine if referral to the Director of Compensation Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is necessary based on the collective impact of the Veteran's service-connected disabilities on his disability picture and whether it renders the schedular evaluations inadequate.  Attention is directed to the evidence of record indicating the impact of his service-connected disabilities on his employment.

3.  The RO should issue a statement of the case with regard to the Veteran's claims for entitlement to increased ratings for dextroscoliosis with DJD, L5-S1 and DJD of the left ankle, to include propriety of reductions.

4.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought remains denied, the Veteran should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if in order.
 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







